Title: From George Washington to Bushrod Washington, 25 November 1788
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon November 25. 1788

Mr Packet handed me your letter of the 20th—In one thing my sentiments are perfectly in unison with yours, and that is, to manage a Virginia Estate well there cannot be a divided attention—because with all the attention that can be given they are rarely productive—How far Alexandria above other places may claim a preference in prospective, for your place of residence requires better information with respect to, circumstances and professional characters in your line than I am Master of. Tho this place is under a cloud at present, I have no doubt but that it will Phoenix like again rise into consequence out of its own ashes—and being in the vicinity of several important Courts in the State of Maryland, may, in those respects be considered as a place of importance—The merits and abilities of the Practitioners at the Bar of this, and the Courts adjacent you know as well, perhaps better than I do—consequently can form a better Judgment than I am enabled to do (who never go to any of the Courts) of the stumbling blocks that are in your way to an extensive practice—This however is not confined to Alexandria for the same difficulties might occur any where out of your present walkes—It is unnecessary I hope for me to add that if you can find your interest it is that no place on which you could fix wod be more agreeable to me than Alexandria—And should this be the case if you could accommodate yourself in my small house there (the one in which Doctr Brown formerly lived) you shall be very welcome to the use of the Rent free till you can find a more convenient one on such terms as you liked to fix

in—Your Aunt and the family under this Roof join me in every good wish for you and Nancy and with very sincere esteem and regard. I am yrs &c.

Go: Washington

